DETAILED ACTION
This Office Action is in response to the application 16/662,325 filed on 10/24/2019.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Jason O. Howard (Reg. No. 62,120) on January 11, 2022.  During the telephone conference, Mr. Howard has agreed and authorized the Examiner to amend the preamble of the third and last independent claim and to renumber the last ten claims as claims 11-20.




Claims
Renumbering the last ten claims as following:

Claim 11:	11. 

Claim 12:	12 

Claim 13:	13 


Claim 14:	14 


Claim 15:	15 



Claim 16:	16 hardware media having computer executable instructions embodied thereon that, when executed by a computing device, causes the computing device to perform a method for authenticating use of email domains within a multi-tenant email system, the method comprising:

receiving an outbound email at an IP address-assignment component within a multi-tenant email service;

determining that the outbound email was generated by a first tenant of the multi-tenant email service;

identifying a sending domain of the outbound email from address information within the outbound email, wherein the sending domain is associated with a first plurality of source IP addresses within a publicly accessible data store that links domains to source IP addresses;

determining that the outbound email has a domain mismatch because the first tenant is not associated with the sending domain within an internal data store maintained by the multi-tenant email service;

in response to identifying the domain mismatch, assigning the outbound email to a source IP address that will cause the outbound email to fail an authentication test run by a recipient of the outbound email, wherein the authentication test attempts to authenticate the sending domain against the source IP address; and


communicating the outbound email to a destination address in the outbound email.


Claim 17:	17 16 


Claim 18:	18 


Claim 19:	19 16 


Claim 20:	20 





Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and one or more non-transitory computer storage media to improve email security within a multi-tenant email service by making it more difficult for a first tenant of the email service to impersonate a second tenant of the email service by validating the sending domain before the email leaves the multi-tenant email service by running a sending-side source validation on an email. If the source validation fails, the email is still sent, but using a source IP address that will cause the email to fail a receiving-side email authentication tests, such as the sender policy framework (SPF) email authentication test. In contrast, if the source validation passes, the email is sent using a source IP address that will cause the email to pass the receiving-side email authentication tests.
The closest prior art, Agari (WO2019/118838) and Gourevitch (US20110289581), are also generally directed to various aspects of multi-tenant email communications.  However, none of Agari and Gourevitch teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 8, and 16.  For example, none of the cited prior art teaches or suggest the steps of identifying a sending domain of the outbound email from address information within the outbound email, wherein the sending domain is associated with a 

first plurality of source IP addresses within a publicly accessible data store that links domains to source; determining that the outbound email has a domain mismatch because the first tenant is not associated with the sending domain within an internal data store maintained by the multi-tenant email service; in response to determining the domain mismatch, assigning the outbound email to a source IP address that is not included in the first plurality of source IP addresses.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439